DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and Species 2 in the reply filed on 6/29/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grivetti et al (US 10543617).
Re 1. 	Grivetti discloses
	providing an additive printing device (32) having at least one printer head (24) atop a support surface (a surface where 32 is standing on in Fig. 2);
positioning a pre-fabricated component (48) adjacent to the support surface, the pre-fabricated component being constructed of a composite material (3D printers may extrude quick-drying cement from a print head layer-by-layer according to a computer-aided design (CAD) model, or other reference model, used as a template) reinforced with a plurality of reinforcement members (as shown in FIGs. 5-9, the first structural member 40 may include an interior cavity 44. The cavity 44 may comprise a defined space inside the first structural member 40 configured to interlock with the second structural member 42. More specifically, the first structural member 40 may include a first panel 46, a second panel 48 opposite the first panel 46, and infill 50 therebetween. The infill 50 may be diagonally disposed in a zigzag pattern between the first panel 46 and the second panel 48.), wherein portions of the plurality of reinforcement members protrude from the composite material (for example, see Figs. 5 and 9); and
printing and depositing (extruding a cement-based material through an offset nozzle and an articulable chute when 3D printing the second structural member including the protrusion), via the at least one printer head, a cementitious material onto the support surface to build up the tower structure layer by layer around the pre-fabricated component, wherein the portions of the plurality of reinforcement members that protrude from the composite material reinforce the cementitious material around the pre-fabricated component (FIG. 8 shows a protrusion 70 formed (in phantom) in every third layer 90 of the second structural member 42. However, other configurations for forming the protrusion(s) 70 of the second structural member 42 may be used).
Re 2. 	Grivetti discloses 
	positioning a vertical support structure above the support surface of the tower structure;
	suspending a support member from the vertical support structure; and

movably coupling the at least one printer head to the support member (FIGS. 1-3, a system 20 for forming three-dimensional (3D) printed structures is shown, in accordance with certain embodiments of the present disclosure. The system 20 may include a frame 22, a print head 24 operatively coupled to the frame 22, and a controller 26 in operative communication with the frame 22 and the print head 24. More specifically, the system 20 may be a 3D printer used to print structures 30 (FIG. 3), such as buildings for commercial and private habitation. It is to be understood that the system 20 is shown primarily for illustrative purposes to assist disclosing features of various embodiments, and that FIGS. 1-3 do not depict all of the components of a 3D printer. 
(23)    In the example of FIG. 2, the frame 22 may comprise a gantry 32, or other movable framework for supporting the print head 24. In the example of FIG. 3, the frame 22 may comprise a machine frame 34, such as of an excavator or other type of machine, and the print head 24 may be the implement of the machine. However, other types of configurations than that shown, in FIGS. 2 and 3, may be used for the system 20. 
(24)    The print head 24 may be operatively mounted to an extruder arm 36, or other support structure, that is movably attached to the frame 22. Furthermore, the print head 24 may be configured to extrude a material to form the structures 30. Examples of materials may include, but not be limited to, cement based materials, such as concrete, as well as non-cement based materials. 
(25)    The controller 26 may be in communication with actuators configured to move the frame 22 and the print head 24. More specifically, the controller 26 may be implemented using one or more of a processor, a microprocessor, a microcontroller, a digital signal processor (DSP), a field-programmable gate array (FPGA), an electronic control module (ECM), an electronic control unit (ECU), and a processor-based device that may include or be associated with a non-transitory computer readable storage medium having stored thereon computer-executable instructions, or any other suitable means for electronically controlling functionality of the system 20. 
(26)    For example, the controller 26 may be configured to operate according to predetermined algorithms or sets of instructions for operating, positioning, and moving the frame 22 and the print head 24 to construct the structures 30 in successive layers. Such algorithms or sets of instructions may be programmed or incorporated into a memory 28 associated with or at least accessible to the controller 26. The memory 28 may comprise a non-volatile memory provided within and/or external to the controller 26. It is understood that the controller 26 and the system 20 may include other hardware, software, firmware, and combinations thereof.).
Re 10. 	Grivetti discloses constructing the pre- fabricated component by printing and depositing the composite material via the at least one printer head to form the pre-fabricated component prior to positioning the pre-fabricated component adjacent to the support surface of the tower structure (Referring now to FIG. 4, with continued reference to FIGS. 1-3, the system 20 may be configured to produce a connected 3D printed structure 38. For example, the system 20 may be configured to connect two 3D printed structural members 40, 42 together that are formed in sections or at different phases. More specifically, the controller 26 may be configured to 3D print a first structural member 40 in layer-wise iterations. After the first structural member 40 is completed, the controller 26 may be configured to subsequently 3D print, in layer-wise iterations, a second structural member 42 that is connected to the first structural member 40. 
(28)    However, it is to be understood that the second structural member 42 may be 3D printed first before the first structural member 40 is 3D printed. Subsequently, the first structural member 40 may be 3D printed after the second structural member 42 is 3D printed. In addition, the first structural member 40 and the second structural member 42 may be 3D printed at a same time. 
(29)    In an example, each of the first structural member 40 and the second structural member 42 may comprise a wall, such as for a building. However, the first structural member 40 and the second structural member 42 may comprise other structures as well. Furthermore, each of the first structural member 40 and the second structural member 42 may be designed to include features that enable connectivity.).
Re 17. 	Grivetti discloses that the composite material comprises at least one of a polymer, concrete, pitch resin, asphalt, clay, cement, mortar, or a cementitious composition, and wherein and the cementitious material comprises at least one of concrete, pitch resin, asphalt, clay, cement, mortar, or a cementitious composition (extruding a cement-based material through an offset nozzle and an articulable chute when 3D printing the second structural member including the protrusion.).
	Re 18. 	Grivetti discloses that the tower structure is part of a wind turbine (since Grivetti discloses all the steps as discloses in the claimed limitations, it must be a wind turbine).
Allowable Subject Matter
Claims 3-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726